Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 1 of 24




                 EXHIBIT B
            Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 2 of 24




                                         STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL



LETITIA JAMES                                                                    JANE M. AZIA, BUREAU CHIEF
ATTORNEY GENERAL                                                          CONSUMER FRAUDS AND PROTECTION BUREAU
                                                                                             KATE MATUSCHAK
                                                                                      ASSISTANT ATTORNEY GENERAL
                                                                              E-MAIL: KATE.MATUSCHAK@AG.NY.GOV
                                                                                                    (212) 416-6189




   September 22, 2020

   By Email

   Glenn Graham, Esq.
   Kelley Drye & Warren LLP
   One Jefferson Road, 2nd Floor
   Parsippany, NJ 07054
   ggraham@kelleydrye.com

            Re:    Federal Trade Comm’n et al. v. Quincy Bioscience Holding Co., Inc. et al.,
                   No. 1:17-cv-00124-LLS

   Dear Glenn:

   I write on behalf of Plaintiff the Office of the New York Attorney General (“NYAG”) in further
   response to the deposition notice served on the NYAG on September 8, 2020. For the reasons
   stated in Plaintiffs’ September 9, 2020 letter and during the parties’ meet-and-confers on
   September 2 and September 15, the NYAG objects to Defendants’ 30(b)(6) Notice and each of
   the Topics therein. Although we set forth our objections to the Notice in detail during our
   conferences and in our September 9 letter, and although not required by the Federal Rules, I am
   providing you with a document outlining our general and specific objections to each of the
   Topics, attached hereto.

   As I noted during our September 15 conversation, the NYAG has no interest in resisting
   legitimate discovery requests. We do not, however, believe this request for deposition is a
   legitimate discovery request. Nevertheless, as a matter of compromise, and to avoid burdening
   the Court, the NYAG proposes the following resolution of our dispute, even though such
   resolution would provide Defendants with additional discovery well beyond what Defendants are
   entitled to. These proposed compromises are only offered on the condition that Defendants
   agree to withdraw their request for a 30(b)(6) deposition of the NYAG. I am willing to confer
   regarding these proposals at your earliest convenience.



                                                   1
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 3 of 24




Topic 6: All damages, remedies, consumer redress or other relief sought by the NYAG in this
Action.

Proposal: The NYAG has nothing to add to its response to Interrogatory No. 2, but can
supplement its response once it has adequate information to enable it to do so.

Topic 24: All communications, whether written or oral, between the NYAG and the plaintiffs
and/or their attorneys from the following actions regarding Prevagen, apoequorin or the Subject
Matter of this Action.: Collins, et al. v. Quincy Bioscience, LLC, No. 19-22864-Civ-
COOKE/GOODMAN (S.D. Fla.); Racies v. Quincy Bioscience, LLC, No. 15-cv-00292-
HSG (N.D. Cal.); Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al., No. 1:19-cv-
07582-RA (S.D.N.Y.); Karathanos v. Quincy Bioscience Holding Co., Inc., et al., No.
1:19-cv-08023-RA (S.D.N.Y.); Spath v. Quincy Bioscience Holding Co., Inc., et al., No.
1:19-cv-03521-RA (S.D.N.Y.); Engert, et al v. Quincy Bioscience, LLC, No., 1:19-cv-183-
LY (W.D. Tex.); Miloro v. Quincy Bioscience, LLC, No. 16PH-cv-01341 (Mo. Cir. Ct.).

Proposal: The NYAG can provide a narrative response describing any such communications in
a supplemental response to Interrogatory No. 18.

Topic 26: All communications, whether written or oral, between the NYAG and any consumer,
including such consumer’s attorneys or agents, regarding any Defendant, Prevagen, apoaequorin
or the Subject Matter of this Action, including documents sent to that consumer or such
consumer’s attorneys or agents.

Proposal: The NYAG has produced all written communications and can affirm that there were
no oral communications.

Topic 27: All communications, whether written or oral, between the NYAG and any consumer
protection organizations, including such organizations’ attorneys, employees or agents,
regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Proposal: The NYAG can provide a narrative response describing any such communications in
a supplemental response to Interrogatory No. 21.

Topic 28: All communications, whether written or oral, between the NYAG and any
manufacturer or seller of any dietary supplement relating to brain health, cognition, memory or
other brain functions or any of their employees, attorneys, consultants or agents regarding any
Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Proposal: The NYAG can provide a narrative describing any such communications, which are
limited to communications with pharmacies regarding their responses to third-party subpoenas
issued in this litigation.

Topic 29: All communications, whether written or oral, between the NYAG and the American
Association of Retired Persons, or any of its employees, attorneys, consultants or agents,



                                                2
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 4 of 24




regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Proposal: The NYAG can affirm that there were no such communications.

Topic 30: All communications, whether written or oral, between the NYAG and Truth In
Advertising, Truth In Advertising.org or TINA.org, or any of its employees, attorneys,
consultants or agents regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of
this Action.

Proposal: The NYAG can provide a narrative response describing any such communications in
a supplemental response to Interrogatory No. 21.

Topic 31: All communications, whether written or oral, between the NYAG and any retailer,
wholesaler, reseller, or distributor, including any employees, attorneys, consultants, or agents of
such entities, regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this
Action.

Proposal: The NYAG can provide a narrative describing any such communications, which are
limited to communications with pharmacies regarding their responses to third-party subpoenas
issued in this litigation.

Topic 32: All communications, whether written or oral, between the NYAG and any radio
station, television station, newspaper, magazine, publication, journal, production company,
media company, reporter, journalist, or talk show host, including any employees, attorneys,
consultants, or agents thereof, regarding any Defendant, Prevagen, apoaequorin or the Subject
Matter of this Action.

Proposal: The NYAG can provide a narrative response describing any such communications in
a supplemental response to Interrogatory No. 21.

Topic 33: All communications, whether written or oral, between the NYAG and CogState,
including any employees, attorneys, consultants, or agents of CogState, regarding any Defendant,
Prevagen, apoaequorin or the Subject Matter of this Action.

Proposal: The NYAG can affirm that there were no such communications.

Topic 35: The names of each of the NYAG’s employees, attorneys, consultants and/or agents
who has met or communicated with the employees, attorneys, consultants and/or agents of any
manufacturer or seller of any dietary supplement relating to brain health, cognition, memory or
other brain functions and, for each such individual, the manufacturer or seller with whom he or
she met or communicated.

Proposal: The NYAG can provide a narrative describing the communications with pharmacies
regarding their responses to third-party subpoenas issued in this litigation.




                                                 3
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 5 of 24




Topic 37: The procedures that the NYAG used to preserve, search for, locate and produce
documents and information responsive to any written discovery requests served by Defendants in
this Action, including the identification of all individuals whose emails, electronic files, and/or
hard copy files were searched for potentially responsive information.

Proposal: The NYAG can produce its document preservation and storage policies.

Topic 38: All communications, whether written or oral, between or among the NYAG and any
of the NYAG’s attorneys or agents, and any medical professional organization, or its employees,
attorneys, consultants or agents regarding any Defendant, Prevagen, apoaequorin or the Subject
Matter of this Action.

Proposal: The NYAG can affirm that there were no such communications.

Topic 41: All communications, whether written or oral, between the NYAG and any United
States Senator or member of the United States House of Representatives, including employees,
attorneys, consultants, agents, or staff members of such Senators or Representatives, regarding
any Defendant, Prevagen, apoaequorin, or the Subject Matter of this Action.

Proposal: The NYAG can affirm that there were no such communications.

Topic 42: All communications, whether written or oral, between the NYAG and James Lugo.

Proposal: The NYAG can produce any written communications and affirm that there were no
oral communications.

                                             Sincerely,

                                             /s/ Kate Matuschak

                                             Kate Matuschak
                                             Assistant Attorney General
                                             (212) 416-6189
                                             kate.matuschak@ag.ny.gov


Attachment

cc: All Parties (via email)




                                                4
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 6 of 24




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION and                        Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,
                       Plaintiffs,
                       v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,
                       Defendants.


                       NYAG RESPONSES AND OBJECTIONS TO
                       DEFENDANTS’ NOTICE OF DEPOSITION
                        PURSUANT TO FED. R. CIV. P. 30(b)(6)

       Pursuant to Rule 30 of the Federal Rules of Civil Procedure, Plaintiff the People of the

State of New York by Letitia James, Attorney General of the State of New York (“NYAG”),

hereby submits its responses and objections to Defendants’ Notice of Deposition Pursuant to

Fed. R. Civ. P. 30(b)(6) to the NYAG.
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 7 of 24




                                   GENERAL OBJECTIONS

A.     Plaintiff reserves the right to assert additional objections to the Topics identified in

Exhibit A of Defendants’ Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6) to the NYAG

(“Topics”) as appropriate and to supplement these objections.

B.     For the reasons stated in Plaintiffs’ September 9, 2020 letter and during the parties’ meet-

and-confers on September 2 and September 15, Plaintiff objects to Defendants’ 30(b)(6) Notice

and each of the Topics therein as an impermissible attempt to obtain information that is not

discoverable; an attempt to obtain inappropriate discovery when the information sought has

already been provided or can be more efficiently obtained by other means; and an attempt to

obtain information that is not relevant to any claim or defense and in a manner that is not

proportional to the needs of this case.

C.     Plaintiff objects to the definition of “Action” to the extent that it mischaracterizes the

caption of the case.

D.     Plaintiff objects to the definition of “FTC” to the extent that it is inconsistent with Local

Rule 26.3(c)(5).

E.     Plaintiff objects to the definition of “NYAG” to the extent that it is inconsistent with

Local Rule 26.3(c)(5). “Plaintiff” or “NYAG” shall refer to the NYAG.

F.     Plaintiff objects to the definition of “Investigation” to the extent that it seeks information

from the NYAG about the FTC’s investigation. Plaintiff will respond to Topics referring to the

“Investigation” as if they were referring to the NYAG’s investigation leading to the

commencement of this litigation.

G.     Plaintiff objects to the definitions of “Concerning,” “Concern,” “Communication,”

“Document,” “Documents,” and “Person” to the extent that they are inconsistent with Local Rule


                                                -2-
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 8 of 24




26.3(c). For the purposes of its responses to these Topics, Plaintiff will treat each of these terms

consistently with Local Civil Rule 26.3(c).

H.     Plaintiff objects to the definition of “Correspondence” to the extent that it is inconsistent

with the definitions of “communication” and “document” referenced in Local Civil Rule 26.3(c).

I.     Plaintiff objects to the definition of “Relating to” and “Regarding” to the extent that they

are inconsistent with the definition of “concerning” referenced in Local Civil Rule 26.3.

J.     Each of the foregoing General Objections is incorporated into each of the responses

hereinafter set forth. Subject to and without waiving any such objections and the additional

objections set forth below, Plaintiff responds as follows:

                                              TOPICS

Topic 1. All steps taken by the NYAG during the Investigation, including the identity and role

of each NYAG employee, attorney, or agent who participated in the Investigation.

Response: The NYAG objects to this Topic on the grounds that it is not relevant to any party’s

claims or defenses or proportional to the needs of the case. The NYAG further objects to this

Topic to the extent it seeks testimony protected from disclosure, including information protected

by the work product doctrine, deliberative process privilege, law enforcement privilege, common

interest privilege, and non-testifying expert privilege and to the extent it is designed to force a

witness to provide an exhaustive or oppressive catalogue of information and a detailed narrative

of the NYAG’s investigation. The NYAG’s investigations are generally non-public. The

NYAG further objects to this Topic to the extent that it is duplicative of Corporate Defendants’

First Set of Interrogatories to the NYAG.

Topic 2. All on-going judicial actions, where the NYAG is a plaintiff involving any form of

brain supplement product.


                                                 -3-
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 9 of 24




Response. The NYAG objects to this Topic in that the phrase “brain supplement product” is

vague and ambiguous; the Topic is not relevant to any party’s claims or defenses or proportional

to the needs of the case; and the burden of the proposed discovery outweighs its likely benefit.

Plaintiff further objects to this Topic to the extent it seeks information protected from disclosure,

including information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, common interest privilege, and non-testifying expert privilege. The

NYAG also objects to the extent that this Topic is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and is designed to force an exhaustive or oppressive catalogue

of information and a detailed narrative of the NYAG’s unrelated lawsuits. Lawsuits brought by

the NYAG are matters of public record.

Topic 3. All on-going administrative actions and/or investigations conducted by the NYAG

involving any form of brain supplement product.

Response. The NYAG objects to this Topic in that the phrase “brain supplement product” is

vague and ambiguous; the Topic is not relevant to any party’s claims or defenses or proportional

to the needs of the case; and the burden of the proposed discovery outweighs its likely benefit.

Plaintiff further objects to this Topic to the extent it seeks information protected from disclosure,

including information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, common interest privilege, and non-testifying expert privilege. The

NYAG also objects to the extent that this Topic is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and is designed to force an exhaustive or oppressive catalogue

of information and a detailed narrative of the NYAG’sinvestigations. The NYAG’s

investigations are generally non-public, and the NYAG Bureau of Consumer Frauds and

Protection does not bring administrative actions.


                                                -4-
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 10 of 24




Topic 4. All past actions and/or investigations conducted by the NYAG involving any form of

brain supplement product.

Response: The NYAG objects to this Topic in that the phrase “brain supplement product” is

vague and ambiguous; the Topic is not relevant to any party’s claims or defenses or proportional

to the needs of the case; and the burden of the proposed discovery outweighs its likely benefit.

Plaintiff further objects to this Topic to the extent it seeks information protected from disclosure,

including information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, common interest privilege, and non-testifying expert privilege. Plaintiff

further objects to the extent that this Topic is duplicative of Corporate Defendants’ Second Set of

Interrogatories to Plaintiffs and is designed to force an exhaustive or oppressive catalogue of

information and a detailed narrative of Plaintiffs’ past actions and/or investigations. The

NYAG’s investigations are generally non-public. Judicial actions brought by the NYAG are

matters of public record.

Topic 5. Any and all facts alleged by the NYAG in the Complaint.

Response: The NYAG objects to this Topic to the extent it seeks testimony protected from

disclosure, including information protected by the attorney-client privilege, the work product

doctrine, deliberative process privilege, law enforcement privilege, common interest privilege,

and non-testifying expert privilege and to the extent it is designed to force a witness to provide

an exhaustive or oppressive catalogue of information and a detailed narrative of Plaintiffs’ case.

The NYAG further objects to this Topic to the extent that it is duplicative of Corporate

Defendants’ Second Set of Interrogatories to Plaintiffs.

       To provide testimony responsive to this Topic, the deponent or deponents—who would

almost certainly have to be attorneys for the NYAG—would need to prepare by interviewing


                                                -5-
      Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 11 of 24




every attorney who had any input in drafting the Complaint and determine what evidence they

relied on and what inferences they believe can be properly drawn from such evidence. This is

precisely the type of “inquir[y] into the mental processes and strategies” of the NYAG that the

law does not permit. SEC v. Morelli, 143 F.R.D. 42, 47 (S.D.N.Y. 1992). Courts repeatedly have

held that 30(b)(6) topics seeking testimony regarding facts underlying a party’s allegations are

improper. See, e.g., Liveperson, Inc. v. 24/7 Customer, Inc., No. 14 Civ. 1559(RWS), 2015 WL

4597546, at *7 (S.D.N.Y. July 30, 2015) (30(b)(6) topics regarding facts supporting party’s

contentions improperly would require party to collect and synthesize all information in its

possession and impart that knowledge to deponent for feedback to deposing party); Nycomed

U.S. Inc. v. Glenmark Generics Ltd., No. 08–cv–5023 (CBA), 2009 WL 3463912, at *1 & n.2

(E.D.N.Y. Oct. 21, 2009) (30(b)(6) topics seeking testimony regarding party’s decision to sue

and factual and legal bases for claims and defenses were “thinly disguised efforts to have

representatives of [party] elaborate on its legal theories of the case”); JP Morgan Chase Bank v.

Lib. Mut. Ins. Co., 209 F.R.D. 361, 363 (S.D.N.Y. 2002) (30(b)(6) request regarding “facts”

actually impermissibly sought party’s mental impressions, conclusions, opinions, and legal

theory).

Topic 6. All damages, remedies, consumer redress or other relief sought by the NYAG in this

Action.

Response: The NYAG objects to this Topic to the extent it seeks testimony protected from

disclosure, including information protected by the work product doctrine, deliberative process

privilege, law enforcement privilege, common interest privilege, and non-testifying expert

privilege. The NYAG further objects to this Topic to the extent that it is duplicative of

Corporate Defendants’ First and Second Set of Interrogatories to Plaintiffs.


                                               -6-
      Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 12 of 24




Topic 7. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 17 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 8. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 27 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 9. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 28 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 10. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 29 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 11. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 30 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 12. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 31 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 13. Each and every fact that supports, contradicts or otherwise relates to the allegations

contained in paragraph 37, 40, 43 and 45 of the Complaint.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 14. Each and every fact that supports, contradicts or otherwise relates to the allegation in

paragraph 46 of the Complaint that “[c]onsumers have suffered and will continue to suffer


                                               -7-
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 13 of 24




substantial injury as a result of Defendant’s violations of the FTC Act, NY Exec. Law § 63(12),

and NY GBL §§ 349 and 350” and that “Defendants have been unjustly enriched as a result of

their unlawful acts or practices.”

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 15. All consumer surveys, studies or analyses that support, contradict or otherwise relate

to the NYAG’s allegations that Defendants’ advertising, marketing or labelling of Prevagen is

false or unsubstantiated.

Response: Plaintiff objects to this Topic to the extent it seeks information protected from

disclosure, including information protected by the work product doctrine, deliberative process

privilege, law enforcement privilege, common interest privilege, and non-testifying expert

privilege; to the extent it is designed to force an exhaustive or oppressive catalogue of

information and a detailed narrative of Plaintiffs’ case. Plaintiff further objects to this Topic as

premature to the extent that it calls for information that is the subject of expert discovery.

Plaintiff will disclose testifying experts and their reports, including the basis and reasons for their

opinions, in accordance with Fed. R. Civ. P. 26, the Court’s scheduling orders, and applicable

Local Rules.

Topic 16. Each and every fact relating to the retail price at which Prevagen was sold compared

to dietary supplements supporting brain function sold by any other manufacturer of routine

dietary supplements.

Response: The NYAG objects to this Topic on the grounds that it is not relevant to any party’s

claims or defenses or proportional to the needs of the case. Plaintiff also objects to this Topic to

the extent it seeks information protected from disclosure, including information protected by the

work product doctrine, deliberative process privilege, and law enforcement privilege. The retail


                                                 -8-
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 14 of 24




prices at which Prevagen has been sold as compared to other dietary supplements are mattes of

public record that are equally accessible to Defendants.

Topic 17. All scientific studies, articles, analyses, meta-analyses or other literature that support,

contradict or otherwise relates to the NYAG’s allegations that Defendants’ advertising of

Prevagen is false, misleading, or unsubstantiated.

Response: The NYAG incorporates by reference its response to Topic 5. Plaintiff further

objects to this Topic as premature to the extent that it calls for information that is the subject of

expert discovery. Plaintiff will disclose testifying experts and their reports, including the basis

and reasons for their opinions, in accordance with Fed. R. Civ. P. 26, the Court’s scheduling

orders, and applicable Local Rules.

Topic 18. Each and every fact that supports, contradicts or otherwise relates to the NYAG’s

allegation that the Court may award rescission or reformation of any contract.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 19. Each and every fact that supports, contradicts or otherwise relates to the NYAG’s

allegation that the Court may award restitution.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 20. Each and every fact that supports or otherwise relates to the NYAG’s allegation that

the Court may order that monies be refunded to consumers who purchased Prevagen.

Response: The NYAG incorporates by reference its response to Topic 5.

Topic 21: All communications, whether written or oral, between the NYAG and any medical

doctor, epidemiologist, researcher or other medical or scientific expert regarding any Defendant,

Prevagen, apoaequorin or the Subject Matter of this Action. This topic shall include, but is not

limited to, communications with Dr. Richard P. Bazinet and Dr. Robert C. Speth.


                                                 -9-
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 15 of 24




Response: The NYAG objects to this Topic to the extent that it is duplicative of Corporate

Defendants’ Second Set of Interrogatories to Plaintiffs and seeks information protected from

disclosure, including information protected by the work product doctrine, deliberative process

privilege, law enforcement privilege, common interest privilege, and non-testifying expert

privilege. Plaintiff will disclose testifying experts and their reports, including the basis and

reasons for their opinions, in accordance with Fed. R. Civ. P. 26, the Court’s scheduling orders,

and applicable Local Rules.

Topic 22. All communications, whether written or oral, between the NYAG and FDA regarding

any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Response: The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second Set of

Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege. Plaintiff produced all non-privileged

documents it received from the Food and Drug Administration.

Topic 23. All communications, whether written or oral, between the NYAG and any state or

federal government agency regarding any Defendant, Prevagen, apoaequorin or the Subject

Matter of this Action.

Response: The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

further objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and seeks information protected from disclosure, including


                                                - 10 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 16 of 24




information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege. Other than privileged communications,

Plaintiff produced all documents concerning responsive communications with any state or

federal government agency.

Topic 24. All communications, whether written or oral, between the NYAG and the plaintiffs

and/or their attorneys from the following actions regarding Prevagen, apoequorin or the Subject

Matter of this Action.: Collins, et al. v. Quincy Bioscience, LLC, No. 19-22864-Civ-

COOKE/GOODMAN (S.D. Fla.); Racies v. Quincy Bioscience, LLC, No. 15-cv-00292-

HSG (N.D. Cal.); Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al., No. 1:19-cv-

07582-RA (S.D.N.Y.); Karathanos v. Quincy Bioscience Holding Co., Inc., et al., No.

1:19-cv-08023-RA (S.D.N.Y.); Spath v. Quincy Bioscience Holding Co., Inc., et al., No.

1:19-cv-03521-RA (S.D.N.Y.); Engert, et al v. Quincy Bioscience, LLC, No., 1:19-cv-183-

LY (W.D. Tex.); Miloro v. Quincy Bioscience, LLC, No. 16PH-cv-01341 (Mo. Cir. Ct.).

Response: The NYAG objects to this Topic as not relevant to any party’s claims or defenses or

proportional to the needs of the case. The NYAG further objects to this Topic to the extent that

it is duplicative of Corporate Defendants’ Second Set of Interrogatories to Plaintiffs and seeks

information that is protected from disclosure by the attorney-client privilege, work product

doctrine, law enforcement privilege, and deliberative process privilege. Plaintiffs have already

produced records of communications with any attorneys in private class actions.

Topic 25. All communications, whether written or oral, between the NYAG and any state

prosecutor, attorneys general or regulator, or any of such state prosecutor’s, attorneys general’s,

or regulator’s employees, attorneys or agents regarding any Defendant, Prevagen, apoaequorin or

the Subject Matter of this Action. This topic shall include, but is not limited to, communications


                                               - 11 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 17 of 24




with the Orange County, California District Attorney’s Office and the Office of the Attorney

General of Iowa.

Response: The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

further objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege.

Topic 26. All communications, whether written or oral, between the NYAG and any consumer,

including such consumer’s attorneys or agents, regarding any Defendant, Prevagen, apoaequorin

or the Subject Matter of this Action, including documents sent to that consumer or such

consumer’s attorneys or agents.

Response. The NYAG objects to this Topic to the extent that it is duplicative of Corporate

Defendants’ Second Set of Interrogatories to Plaintiffs and seeks information protected from

disclosure, including information protected by the work product doctrine, deliberative process

privilege, law enforcement privilege, and common interest privilege. To the extent that certain

consumers have submitted complaints to the NYAG, those records have been produced to

Defendants.

Topic 27. All communications, whether written or oral, between the NYAG and any consumer

protection organizations, including such organizations’ attorneys, employees or agents,

regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG


                                               - 12 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 18 of 24




further objects to this Topic in that the phrase “consumer protection organizations” is vague and

ambiguous; this Topic is duplicative of Corporate Defendants’ Second Set of Interrogatories to

Plaintiffs; and this Topic seeks information protected from disclosure, including information

protected by the work product doctrine, deliberative process privilege, law enforcement

privilege, and common interest privilege. To the extent that certain organizations have engaged

in written communications with the NYAG, those records have been produced to Defendants.

Topic 28. All communications, whether written or oral, between the NYAG and any

manufacturer or seller of any dietary supplement relating to brain health, cognition, memory or

other brain functions or any of their employees, attorneys, consultants or agents regarding any

Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

further objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege. The NYAG has produced written

communications responsive to this Topic.

Topic 29. All communications, whether written or oral, between the NYAG and the American

Association of Retired Persons, or any of its employees, attorneys, consultants or agents,

regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action.

Response. The NYAG objects to this Topic as not relevant to any party’s claims or defenses or

proportional to the needs of the case. The NYAG further objects to this Topic to the extent that

it is duplicative of Corporate Defendants’ Second Set of Interrogatories to Plaintiffs and seeks


                                               - 13 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 19 of 24




information protected from disclosure, including information protected by the work product

doctrine, deliberative process privilege, law enforcement privilege, and common interest

privilege.

Topic 30. All communications, whether written or oral, between the NYAG and Truth In

Advertising, Truth In Advertising.org or TINA.org, or any of its employees, attorneys,

consultants or agents regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of

this Action.

Response. The NYAG objects to this Topic as not relevant to any party’s claims or defenses or

proportional to the needs of the case. The NYAG further objects to this Topic to the extent that

it is duplicative of Corporate Defendants’ Second Set of Interrogatories to Plaintiffs and seeks

information protected from disclosure, including information protected by the work product

doctrine, deliberative process privilege, law enforcement privilege, and common interest

privilege. The NYAG has produced written communications responsive to this Topic.

Topic 31. All communications, whether written or oral, between the NYAG and any retailer,

wholesaler, reseller, or distributor, including any employees, attorneys, consultants, or agents of

such entities, regarding any Defendant, Prevagen, apoaequorin or the Subject Matter of this

Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

further objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law




                                               - 14 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 20 of 24




enforcement privilege, and common interest privilege. The NYAG has produced all written

communications responsive to this Topic.

Topic 32. All communications, whether written or oral, between the NYAG and any radio

station, television station, newspaper, magazine, publication, journal, production company,

media company, reporter, journalist, or talk show host, including any employees, attorneys,

consultants, or agents thereof, regarding any Defendant, Prevagen, apoaequorin or the Subject

Matter of this Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

further objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege. The NYAG has produced written

communications responsive to this Topic.

Topic 33. All communications, whether written or oral, between the NYAG and CogState,

including any employees, attorneys, consultants, or agents of CogState, regarding any Defendant,

Prevagen, apoaequorin or the Subject Matter of this Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

further objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second

Set of Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege.


                                               - 15 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 21 of 24




Topic 34. All Freedom of Information Act (“FOIA”) requests sent to or received by the NYAG

that relate to any Defendant, Prevagen, apoaequorin or the Subject Matter of this Action,

including the NYAG’s responses to such requests and any communications related to such

requests.

Response. The NYAG objects to this Topic on the grounds that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

objects to this Topic because it does not receive or respond to FOIA requests. The NYAG

further objects to the extent that it is duplicative of Corporate Defendants’ Second Set of

Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege.

Topic 35. The names of each of the NYAG’s employees, attorneys, consultants and/or agents

who has met or communicated with the employees, attorneys, consultants and/or agents of any

manufacturer or seller of any dietary supplement relating to brain health, cognition, memory or

other brain functions and, for each such individual, the manufacturer or seller with whom he or

she met or communicated.

Response. The NYAG objects to this Topic on the grounds that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

objects to this Topic to on the grounds that it is not relevant to any party’s claims or defenses or

proportional to the needs of the case and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege.




                                                - 16 -
       Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 22 of 24




Topic 36. The NYAG’s responses to any written discovery requests served by Defendants in

this Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

objects to this Topic to on the grounds that it seeks information protected from disclosure,

including information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege. Plaintiff further objects on the grounds

that this Topic is duplicative of Defendants’ First and Second Sets of Interrogatories.

Topic 37. The procedures that the NYAG used to preserve, search for, locate and produce

documents and information responsive to any written discovery requests served by Defendants in

this Action, including the identification of all individuals whose emails, electronic files, and/or

hard copy files were searched for potentially responsive information.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG

objects to this Topic to on the grounds that it seeks information protected from disclosure,

including information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege.

Topic 38. All communications, whether written or oral, between or among the NYAG and any

of the NYAG’s attorneys or agents, and any medical professional organization, or its employees,

attorneys, consultants or agents regarding any Defendant, Prevagen, apoaequorin or the Subject

Matter of this Action.

Response. The NYAG objects to this Topic to the extent that it seeks information that is not

relevant to any party’s claims or defenses or proportional to the needs of the case. The NYAG


                                                - 17 -
      Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 23 of 24




objects to this Topic to the extent that it is duplicative of Corporate Defendants’ Second Set of

Interrogatories to Plaintiffs and seeks information protected from disclosure, including

information protected by the work product doctrine, deliberative process privilege, law

enforcement privilege, and common interest privilege.

Topic 39. All communications, whether written or oral, between or among the NYAG and any

of the NYAG’s attorneys or agents regarding the NYAG’s decision to commence the

Investigation.

Response. The NYAG objects to this Topic on the grounds that it is not relevant to any party’s

claims or defenses or proportional to the needs of the case. The NYAG further objects to this

Topic to the extent it seeks testimony protected from disclosure, including information protected

by the work product doctrine, deliberative process privilege, and law enforcement privilege. The

NYAG’s investigations are generally non-public.

Topic 40. All communications, whether written or oral, between or among the NYAG and any

of the NYAG’s attorneys or agents regarding the NYAG’s decision to commence this Action.

Response. The NYAG objects to this Topic on the grounds that it is not relevant to any party’s

claims or defenses or proportional to the needs of the case. The NYAG further objects to this

Topic to the extent it seeks testimony protected from disclosure, including information protected

by the work product doctrine, deliberative process privilege, and law enforcement privilege. The

NYAG’s investigations are generally non-public.

Topic 41. All communications, whether written or oral, between the NYAG and any United

States Senator or member of the United States House of Representatives, including employees,

attorneys, consultants, agents, or staff members of such Senators or Representatives, regarding

any Defendant, Prevagen, apoaequorin, or the Subject Matter of this Action.


                                               - 18 -
      Case 1:17-cv-00124-LLS Document 138-2 Filed 10/27/20 Page 24 of 24




Response. The NYAG objects to this Topic on the grounds that it is not relevant to any party’s

claims or defenses or proportional to the needs of the case. The NYAG further objects to this

Topic to the extent it seeks testimony protected from disclosure, including information protected

by the work product doctrine, deliberative process privilege, and law enforcement privilege.

Topic 42. All communications, whether written or oral, between the NYAG and James Lugo.

Response. The NYAG objects to this Topic to the extent it seeks testimony protected from

disclosure, including information protected by the work product doctrine, deliberative process

privilege, law enforcement privilege, and common interest privilege. The NYAG will produce

all written communications responsive to this Topic by the close of fact discovery.



Date: September 22, 2020                     LETITIA JAMES
                                             Attorney General of the State of New York

                                             By: /s/ Kate Matuschak

                                             JANE M. AZIA
                                             Bureau Chief
                                             KATE MATUSCHAK
                                             Assistant Attorney General
                                             STEPHEN MINDELL
                                             Special Assistant Attorney General
                                             Consumer Frauds and Protection Bureau
                                             28 Liberty Street
                                             New York, NY 10005
                                             Tel: (212) 416-6189; Fax: (212) 416-6003
                                             Email: kate.matuschak@ag.ny.gov




                                              - 19 -
